NATHANIEL R. JONES, Circuit Judge,
dissenting.
I agree with the majority’s conclusion that no “searches” occurred in this case, *390but that several “seizures” did take place. However, I object to the majority’s cavalier rejection of any requirement that exigent circumstances exist in order to justify the warrantless seizure of an automobile.
The Supreme Court has noted that “the most basic constitutional rule in this area [the Fourth Amendment] is that ‘searches conducted outside the judicial process, without prior approval by judge or magistrate, are per se unreasonable ... subject only to a few specifically established and well-delineated exceptions.’ ” Coolidge v. New Hampshire, 403 U.S. 443, 455, 91 S.Ct. 2022, 2032, 29 L.Ed.2d 564 (1971) (quoting Katz v. United States, 389 U.S. 347, 357, 88 S.Ct. 507, 514, 19 L.Ed.2d 576 (1967)). One of these exceptions to the warrant requirement has been coined the “automobile exception.” In Chambers v. Maroney, 399 U.S. 42, 90 S.Ct. 1975, 26 L.Ed.2d 419 (1970), the Supreme Court summarized its seminal decision creating this exception:
Carroll v. United States, 267 U.S. 132, 45 S.Ct. 280, 69 L.Ed. 543 (1925) ] holds a search warrant unnecessary where there is probable cause to search an automobile stopped on the highway; the car is movable, the occupants are alerted, and the car’s contents may never be found again if a warrant must be obtained.
399 U.S. at 51, 90 S.Ct. at 1981. The Court cautioned that neither Carroll nor other decisions required or suggested that war-rantless probable cause searches of automobiles were permissible “in every conceivable circumstance.” Id. at 50, 90 S.Ct. at 1980-81. The Court repeated this caveat in Coolidge: “the word ‘automobile’ is not a talisman in whose presence the Fourth Amendment fades away and disappears.” 403 U.S. at 461-62, 91 S.Ct. at 2035.
In Coolidge, police towed an arrested suspect's car from the driveway of his house. They subsequently searched the car and found arguably relevant evidence. The Supreme Court held that the warrant-less seizure and search, even though supported by probable cause, were unconstitutional because there were no exigent circumstances.
[T]here is nothing in this case to invoke the meaning and purpose of the rule of Carroll v. United States — no alerted criminal bent on flight, no fleeting opportunity on an open highway after a hazardous chase, no contraband or stolen goods or weapons, no confederates waiting to move the evidence, not even the inconvenience of a special police detail to guard the immobilized automobile. In short, by no possible stretch of the legal imagination can this be made into a case where “it is not practicable to secure a warrant,” Carroll, supra, [267 U.S.], at 153 [,45 S.Ct. at 285], and the “automobile exception,” despite its label, is simply irrelevant.
403 U.S. at 462, 91 S.Ct. at 2035-36. In contrast, the Supreme Court found the warrantless seizure of a car from a parking lot to be constitutional in Cardwell v. Lewis, 417 U.S. 583, 94 S.Ct. 2464, 41 L.Ed.2d 325 (1974). However, in Cardwell the Court was careful to note that the defendant had asked his attorney to make sure that his wife and family got the car. Id. at 595, 94 S.Ct. at 2471-72. Thus, there were exigent circumstances which created a “substantially increased” likelihood that the car would be removed. Id.
Altogether, for at least 50 years the Supreme Court found warrantless seizures or searches of automobiles to be constitutional only when both probable cause and exigent circumstances existed. But in California v. Carney, 471 U.S. 386, 105 S.Ct. 2066, 85 L.Ed.2d 406 (1985), the Supreme Court eliminated the exigency requirement in the context of automobile searches. The Court admitted that the original justification for the automobile exception was “ready mobility,” but held that the reduced expectation of privacy in an automobile was also a major reason for the automobile exception. Id., 105 S.Ct. at 2069. This diminished expectation of privacy arises from the “pervasive regulation of vehicles capable of traveling on the public highways.” Id. This low expectation of privacy, in combination with the potential mobility of any motorized vehicle, was held to justify a warrantless car search if based upon probable cause.
*391Such reasoning does not appear to me to apply to warrantless seizures of vehicles. As the majority notes, the Fourth Amendment’s ban of unreasonable searches protects individuals’ reasonable expectations of privacy, while the ban of unreasonable seizures protects individuals’ possessory interests in property. In order to argue that the Supreme Court’s decision in Carney applies to seizures as well as searches, one must argue that pervasive government regulation of vehicles reduces not only individuals’ expectations of privacy but also reduces individuals’ possessory interests in property. No such suggestion is made in Carney, and I find such an argument untenable. No matter how open to plain view our property is, no matter how stringent the government’s supervision of our use of it, our possessory interest remains the same. Therefore, the elimination of an exigency requirement for warrantless car seizures cannot and should not be implied from Carney’s reasoning with respect to car searches.
Until the Supreme Court explicitly holds that only probable cause is required for a warrantless car seizure, we continue to be bound by Supreme Court decisions such as Coolidge, 403 U.S. 443, 91 S.Ct. 2022, and Cardwell, 417 U.S. 583, 94 S.Ct. 2464. This precedent requires us to examine whether in this case exigent circumstances rendered it impracticable to obtain a warrant before seizing the cars. With respect to the vehicles on the showroom floor, I find no exigent circumstances. Special Agent Charobee had been visiting the showroom for five months as an undercover agent, presumably without creating suspicion. In order to determine that probable cause existed to seize the vehicles in question, he merely visually inspected the cars for their VIN’s and made a phone call to DOT. There is no evidence that such a visual inspection and phone call would have alerted Autoworld employees to any need to remove the cars. The execution of the search warrant for the documents might have aroused suspicion, but no reason is given for executing the search warrant before obtaining a warrant to seize the cars. Therefore, I am unable to ascertain any urgency in the need to seize the cars sitting on the showroom floor.
In regard to the car seized from Auto-world’s parking lot, it is even more difficult to determine why no warrant could have been obtained prior to the seizure. Special Agent Charobee had been able to learn from the police report that the car had been offered for sale and that it was still under bond as nonconforming. Thus, even before setting out to find the car, Charobee had probable cause to seize it. Moreover, Autoworld’s filing of a police report indicated that defendants did not suspect that they themselves were under investigation. Yet Charobee failed to seek a warrant. No reason is offered for the failure to obtain a warrant first, and I do not discern any exigency in the circumstances surrounding the seizure.
Because I find no justification for the government’s failure to obtain warrants for the seizures of defendants’ cars, I would reverse the judgment of the district court.